Citation Nr: 0002899	
Decision Date: 02/04/00    Archive Date: 02/10/00

DOCKET NO.  98-17 802	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to an increased rating for low back strain 
with limitation of motion, currently evaluated as 40 percent 
disabling. 


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

A. Hinton, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1966 to June 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1998 rating decision of the 
Department of Veterans Affairs (VA) Regional Office in 
Cleveland, Ohio (RO), which denied the benefits sought on 
appeal.   


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  The veteran's claim of entitlement to service connection 
for PTSD is supported by cognizable evidence demonstrating 
that the claim is plausible and capable of substantiation.

3.  The service-connected low back strain with limitation of 
motion is manifested by severe limitation of motion with pain 
on motion, with x-ray evidence of degenerative changes; but 
without evidence of pronounced intervertebral disc syndrome. 


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is well grounded.  38 U.S.C.A. § 5107(a) (West 1991); Caluza 
v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. 
Cir. 1996) (per curiam) (table).  

2.   The criteria for an evaluation in excess of 40 percent 
for low back strain with limitation of motion are not met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.14, 
4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5292, 5293, 5295 
(1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

PTSD

The veteran is claiming entitlement to service-connection for 
PTSD.  In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), 
cert. denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

Service connection for PTSD requires medical evidence 
establishing a clear diagnosis of the condition, credible 
supporting evidence that the claimed in-service stressor 
actually occurred, and a link, established by medical 
evidence, between current symptomatology and the claimed in-
service stressor.  38 C.F.R. § 3.304(f) (1999).   

Following a VA psychiatric examination in May 1998, the 
veteran was diagnosed with PTSD.  This was based on the 
stressors furnished by the veteran.  During that examination, 
the veteran stated that he had a traumatic experience while 
in Vietnam when an artillery shell struck next to him, 
hitting a foxhole and killing everyone there and leaving only 
a soldier's boots.  The veteran also indicated that he had an 
extensive combat history and had killed Vietnamese while in 
Vietnam.  

Thus, as the veteran has received a diagnosis of PTSD from a 
VA examiner, he has provided medical evidence of a current 
diagnosis of PTSD, lay evidence by his assertions, of a 
claimed in-service stressor, and medical-nexus evidence 
generally linking his PTSD to his service.  Therefore, the 
veteran has submitted a well-grounded claim for service 
connection.  See Cohen.  Thus, the veteran's claim is well-
grounded and the VA has a duty to assist him in his claim.  
38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 
(1990); Tirpak v. Derwinski, 2 Vet. App. 609 (1992).

Credible supporting evidence that any claimed service 
stressors actually occurred, however, have not been 
furnished.  This will be addressed in the REMAND portion of 
this decision.  

Low Back Strain With Limitation of Motion

The veteran asserts that his service-connected low back 
strain with limitation of motion has worsened, thereby 
warranting a higher evaluation.  As a preliminary matter, the 
Board finds that the veteran's claim is plausible and thus 
well-grounded within the meaning of 38 U.S.C.A. § 5107(a); 
see Proscelle v. Derwinski, 2 Vet. App. 629 (1992) (a claim 
of entitlement to an increased evaluation for a service-
connected disability generally is a well-grounded claim).

The Board is satisfied that VA has fulfilled its duty to 
assist the veteran in developing his claim.  Private and VA 
treatment records have been obtained and associated with the 
claims file.  The veteran was examined by VA examination in 
May 1998.  There is no indication of any additional pertinent 
records that have not been obtained.  No further assistance 
to the appellant is required to comply with the duty to 
assist mandated by 38 U.S.C.A. § 5107.

In accordance with 38 C.F.R. §§ 4.1, 4.2 and Schafrath v. 
Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed the 
service medical records and all other evidence of record 
pertaining to the history of the veteran's service-connected 
disabilities.  The Board has found nothing in the historical 
record that would lead to a conclusion that the current 
evidence of record is not adequate for rating purposes.  
Moreover, the Board is of the opinion that this case presents 
no evidentiary considerations that would warrant an 
exposition of the remote clinical histories and findings 
pertaining to the disability at issue.

Disability ratings are determined by applying the criteria 
set forth in the VA Schedule for Rating Disabilities 
(Schedule), found in 38 C.F.R. Part 4 (1999).  Disability 
evaluations are determined by the application of a schedule 
of ratings which is based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  The 
percentage ratings in the Schedule represent as far as can 
practicably be determined the average impairment in earning 
capacity resulting from such disabilities and their residual 
conditions in civil occupations.  38 C.F.R. § 4.1.  Moreover, 
each disability must be considered from the point of view of 
the veteran working or seeking work.  38 C.F.R. § 4.2.  Where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

Where entitlement to compensation has already been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.  
The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by the visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part which 
becomes painful on use must be regarded as seriously 
disabled.  A little used part of the musculoskeletal system 
may be expected to show evidence of disuse, either through 
atrophy, the condition of the skin, absence of normal 
callosity or the like.  38 C.F.R. § 4.40.

Regarding the joints, the factors of disability reside in 
reductions of their normal excursion of movements in 
different planes.  Inquiry will be directed to these 
considerations: (a) Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, tendon-tie-up, 
contracted scars, etc.); (b) More movement than normal (from 
flail joint, resections, nonunion of fracture, relaxation of 
ligaments, etc.); (c) Weakened movement (due to muscle 
injury, disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.); (d) Excess fatigability; 
(e) Incoordination, impaired ability to execute skilled 
movements smoothly; (f) Pain on movement, swelling, deformity 
or atrophy of disuse. Instability of station, disturbance of 
locomotion, and interference with sitting, standing, and 
weight-bearing are related considerations.  38 C.F.R. § 4.45.

With any form of arthritis, painful motion is an important 
factor of disability, the facial expression, wincing, etc., 
on pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  Sciatic neuritis is not 
uncommonly caused by arthritis of the spine. The intent of 
the Schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight-bearing and nonweight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59.

The Court has emphasized that when evaluating disabilities of 
the musculoskeletal system, it is necessary to consider 
functional loss due to flare-ups, fatigability, 
incoordination, pain on movements, and weakness.  See DeLuca 
v. Brown, 8 Vet. App. 202, 206-7 (1995). The Board notes that 
under 38 C.F.R. § 4.40, the rating for an orthopedic disorder 
should reflect functional limitation which is due to pain 
which is supported by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking the motion.  
Weakness is also as important as limitation of motion, and a 
part which becomes painful on use must be regarded as 
seriously disabled.  See 38 C.F.R. § 4.45.  A little used 
part of the musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity, or the like.  
Moreover, it is the intention of the rating schedule to 
recognize actually painful, unstable, or maligned joints, due 
to healed injury, as entitled to at least the minimum 
compensable rating for the joints.  See 38 C.F.R. § 4.59.

The veteran's low back strain with limitation of motion is 
currently evaluated as 40 percent disabling under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5295.  Under that code, a 40 percent 
evaluation requires findings reflective of a severe 
lumbosacral strain, manifested by listing of the whole spine 
to the opposite side, a positive Goldthwait's sign, a marked 
limitation of forward bending in the standing position, a 
loss of lateral motion with osteo-arthritic changes, or 
narrowing or irregularity of joint space, or some of the 
above with abnormal mobility on forced motion.  The low back 
strain with limitation of motion may also be evaluated under 
38 C.F.R. § 4.71a, Diagnostic Code 5292.  Under that code, 
the criteria for a 40 percent evaluation include findings 
reflective of a severe limitation of motion of the lumbar 
spine.  Under Diagnostic Codes 5292 and 5295, 40 percent is 
the highest rating assignable.

The veteran's service-connected low back strain with 
limitation of motion may also be evaluated under 38 C.F.R. § 
4.71a, Diagnostic Code 5293.  Under that code, the criteria 
for a 40 percent evaluation contemplate findings reflective 
of intervertebral disc syndrome, with severe, recurring 
attacks, with intermittent relief.  The criteria for the next 
higher 60 percent evaluation requires findings reflective of 
a pronounced intervertebral disc syndrome; with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

The veteran's service-connected low back strain with 
limitation of motion may also be rated under 38 C.F.R. § 
4.71a, Diagnostic Code 5289.  Under Diagnostic Code 5289 the 
criteria for a 40 percent evaluation contemplate findings 
reflective of favorable ankylosis of the lumbar spine.  The 
criteria for the next higher evaluation of 50 percent 
contemplate findings reflective of unfavorable ankylosis of 
the lumbar spine.

There are various VA medical records reflecting treatment in 
the 1990's through 1998 for different medical conditions and 
disorders, including back symptomatology.  These records also 
include reports of treatment for diabetes mellitus and 
onychomychosis, unrelated to the service-connected low back 
disability.

During a May 1998 VA examination of the veteran's low back 
disability, he complained of increasing symptoms of pain, 
weakness, stiffness, soreness and fatigability.  He indicated 
that he had been out of work since 1983.  He indicated that 
normal daily activities were difficult, due to chronic 
problems rather than flare-ups.  He wore a brace and used a 
cane.  On physical examination, he wore a brace and was using 
a cane to get around.  His back showed some tenderness and 
soreness, with pain to palpation, and pain with motion.  On 
range of motion testing, he was able to forward flex to 55 
degrees; to extend to neutral; and bend and rotate to 30 
degrees with pain at the extremes of motion.  He was able to 
raise onto his toes, but not on his heels, holding on for 
support.  Straight-leg raising was negative in the seated 
position.  Reflexes were 1 to 2+ and equal at the ankles.  
Strength was equal.  He had some generalized decreased 
sensation in both legs.  He had scars on both legs from a 
vein graft surgery involving an open heart procedure; and he 
had some chronic edema as a result in both legs.  The report 
contains diagnoses of residual injury, lumbosacral spine, 
with degenerative arthritis; and old compression fracture of 
the thoracic spine.  An associated X-ray report contains an 
impression that there was narrowing of the disc space between 
L5-S1.

VA clinical records in 1998 show treatment for various 
conditions.  The veteran was seen in May 1998 for back pain 
complaints.  The progress note indicated that there were no 
bowel or bladder symptoms, and that range of motion testing 
revealed forward flexing to 40 degrees; extension to 20 
degrees and rotation to 20 degrees bilaterally.  He was 
tender at medial lines, with no focal points; and straight 
leg raising was negative.  The assessment at that time was 
chronic low back pain.  

The veteran also was seen in May 1998 for complaints 
pertaining to a bilateral foot condition.  The assessment was 
bilateral onychomycosis, muscle weakness and supinated gait.  

In September 1998, the veteran was seen for complaints of 
increased back pain with prolonged standing or walking, which 
decreased when sitting.  The veteran reported no symptoms 
when coughing or sneezing.  He indicated that the pain was a 
severe aching, which was like pressure rather than 
"electrical" (neurological).  The examiner at that time 
noted that radiological studies of the lumbosacral spine 
showed narrowing of disc L5-S1.  

In a February 1999 statement, after reviewing the veteran's 
claims file a VA staff physician of the orthopedics section 
offered opinions in response to two questions.  First, the 
examiner opined that there was no evidence that would relate 
present degenerative conditions of osteoarthritis of the 
lumbosacral spine and degenerative disk disease, to the 
service-connected lumbosacral strain.  Second, the examiner 
provided an opinion as to the likely source of increased low 
back complaints since 1978.  The examiner opined that rather 
than due to a long-term increase in the degenerative process 
of the lumbar spine, it was more likely that increased 
symptoms since 1978 were due to an accident at that time.  
The examiner opined that this would be considered an 
aggravation of a pre-existing condition. 

The veteran is assigned a 40 percent evaluation under 
Diagnostic Code 5295.  This is the highest rating allowed 
under Diagnostic Codes 5292 and 5295.  Consequently, 
evaluation of his service-connected low back strain with 
limitation of motion under either of those diagnostic codes 
would not yield a higher evaluation for the veteran.  In 
addition, ankylosis (bony fixation) has not been clinically 
demonstrated or diagnosed, and therefore entitlement to an 
increased evaluation for ankylosis under Diagnostic Code 5289 
is not shown by the record.  

There is no evidence of pronounced symptoms of intervertebral 
disc syndrome to warrant a higher evaluation under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293.  As noted above, an evaluation 
of 60 percent under this code requires evidence of pronounced 
intervertebral disc syndrome symptoms, with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  
The clinical evidence shows that motion of the lower back 
does result in pain.  However, the symptoms do not reflect 
pronounced intervertebral disc syndrome with persistent 
symptoms matching those described immediately above.  

In this regard, the Board notes to the veteran's benefit that 
during the most recent examination in May 1998, the veteran 
had a negative straight leg raise, and that the veteran had 
generalized decreased sensation in both legs.  X-ray 
examination at that time showed narrowing of the disc space 
between L5-S1.  However, the examiner made no findings of 
nerve root impingement, or of sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings of an extent that 
would warrant an increase.  Moreover, recent clinical 
findings and impressions have indicated that the veteran had 
two conditions unrelated to his service-connected low back 
disability that were believed to be related to neurological 
symptoms found.  He has been shown to have bilateral 
onychomycosis, which was associated with muscle weakness in 
the feet.  He is also diagnosed with diabetes mellitus, which 
was associated as a possible cause of decreased sensitivity 
to pinprick in both the upper and lower extremities.  There 
is also evidence that at least some low back symptomatology 
resulted from residuals of injuries to the mid and lower back 
caused by a vehicular accident after service in November 
1978.  

However, even assuming that the veteran's service-connected 
low back disability was etiologically related to any 
clinically found muscle weakness or other assumed 
neurological deficits, the neurologic symptomatology is not 
consistent with the criteria necessary for an evaluation in 
excess of 40 percent under Diagnostic Code 5293.  Therefore, 
the Board finds that an increase under that code is not 
warranted. 

The Board has also considered that VA's General Counsel has 
determined that intervertebral disc syndrome involves loss of 
range of motion.  Therefore, pursuant to Johnson v. Brown, 9 
Vet. App. 7 (1996), 38 C.F.R. §§ 4.40 and 4.45 must be 
considered when a disability is evaluated under Diagnostic 
Code 5293.  See VAOPGCPREC 36-97 (December 1997).  38 C.F.R. 
§ 4.45 provides that the factors of disability regarding 
joints reside in reduction of their normal excursion of 
movements in different planes.  Inquiry will be directed to 
considerations of less or more movement than normal, weakened 
movement, excess fatigability, incoordination, and pain on 
movement, swelling, deformity or atrophy of disuse.  See 38 
C.F.R. §§ 4.10, 4.40, 4.45; DeLuca v. Brown, 8 Vet. App. 202 
(1995).

However, even considering the veteran's complaints of pain, 
the preponderance of the evidence is against a finding of 
more than severe intervertebral disc syndrome.  While the 
recent examination does show pain on movement, it does not 
show findings reflective of weakened movement, excess 
fatigability, incoordination, swelling, deformity or atrophy 
of disuse.  Moreover, while there is some limitation of 
motion, the reported findings as to range of motion do not 
show more than a severe loss of motion, even when 
consideration is given to additional loss of motion due to 
pain, weakness, fatigue and incoordination.  Recent 
examination findings show that the veteran was able to 
exhibit ranges of motion of the lumbar spine, and was able to 
forward flex to 55 degrees; to extend to neutral; and bend 
and rotate to 30 degrees with pain noted only at the extremes 
of motion.    

In conclusion, on reviewing the evidence of record, the Board 
does not find a basis for an increase in excess of 40 percent 
for the veteran's service-connected low back strain with 
limitation of motion.  The most recent clinical evidence 
shows that the veteran was reporting that he experienced 
daily, chronic lower back pain.  There is some decreased 
motion, some tenderness to palpation and decreased sensation 
in the lower extremities.  The veteran's level of impairment 
due to his lumbar disability is no more than severe with some 
limitation of lumbosacral motion.  The veteran's service-
connected back disability therefore does not show the 
criteria necessary for a higher evaluation under any of the 
relevant diagnostic codes.

The Board has also considered possible entitlement to an 
extraschedular evaluation under the provisions of 38 C.F.R. § 
3.321(b) (1999).  However, the Board has not been presented 
with such an exceptional or unusual disability picture, with 
related factors including frequent hospitalizations or marked 
interference with employment, as to render impractical the 
application of the regular schedular standards.  The evidence 
of record shows that the veteran has not been hospitalized 
recently for treatment of his low back condition.  There is 
no indication that the veteran's low back disability has 
markedly interfered with employment.  Based on this 
information, the Board finds that the RO did not err in 
failing to refer this claim to the Director of the 
Compensation and Pension Service for an initial 
determination.  See Floyd v. Brown, 9 Vet. App. 88, 95 
(1996).


ORDER

The claim of entitlement to service connection for PTSD is 
well grounded.  To this extent only, the appeal is granted.

An increased rating for low back strain with limitation of 
motion is denied.


REMAND

Because the claim of entitlement to service connection for 
PTSD is well grounded, VA has a duty to assist the appellant 
in developing facts pertinent to the claim.  38 U.S.C.A. 
§ 5107(a) (West 1991); 38 C.F.R. § 3.159 (1999); Murphy v. 
Derwinski, 1 Vet. App. 78 (1990).

Under the controlling regulations and governing case law, to 
warrant a grant of service connection for PTSD, there must be 
credible supporting evidence that the claimed service 
stressor actually occurred and a clear diagnosis of PTSD.  38 
C.F.R. § 3.304(f).  The Court has set out a framework for 
framework for establishing the presence of a recognizable 
stressor, which is the essential prerequisite to support the 
diagnosis of post-traumatic stress disorder.  See, e.g., 
Swann v. Brown, 5 Vet. App. 229, 233 (1993); see also Zarycki 
v. Brown, 6 Vet. App. 91 (1993).  Where the record does not 
reflect "conclusive evidence" that the claimant "engaged 
in combat with the enemy" under 38 U.S.C.A. § 1154(b) (West 
1991), his assertions, standing alone, can not as a matter of 
law provide evidence to establish that he "engaged in combat 
with the enemy" or that an event claimed as a stressor 
occurred.  Dizoglio v. Brown, 9 Vet. App. 163 (1996).  
Furthermore, as a matter of law, "credible supporting 
evidence that the claimed in[-]service event actually 
occurred" cannot be provided by medical opinion based on 
post-service examination.  Moreau v. Brown, 9 Vet. App. 389 
(1996).  Other "credible supporting evidence from any 
source" must be provided that the event alleged as the 
stressor in service occurred.  Cohen v. Brown, 10 Vet. App. 
128, 147 (1997).

The veteran's service personnel records show that he served 
in Vietnam from September 1968 to February 1969 with an 
artillery unit, HSB, 4th Battalion, 42nd  Artillery, 4th 
Division, and with Battery C, 4th Battalion, 42nd Artillery, 
4th Division, of USARPAC.  His principal duty during that 
period was as cook.  His commendations include the Vietnam 
Campaign Medal (VCM), the National Defense Service Medal 
(NDSM), the Vietnam Service Medal (VSM) for service in the 
Republic of Vietnam, and the Army Commendation Medal (ARCOM).  
There is no evidence that the veteran was awarded a Purple 
Heart, Combat Infantryman Badge, or similar combat citation.  
Thus, there is no military citation or supportive evidence 
that the veteran engaged in combat with the enemy in Vietnam.

As the veteran's claim for PTSD has been determined to be 
well grounded, VA has a duty to assist the appellant in 
developing facts pertinent to the claim, including attempting 
to obtain credible supporting evidence that the stressful 
event alleged as the stressor in service actually occurred.  
In this regard, there is no indication in the claims file 
that the RO has attempted to verify any inservice stressors 
asserted by the veteran.  In this regard, the veteran has 
asserted that his claimed stressor involves a traumatic 
experience in Vietnam when an artillery shell struck next to 
him in a foxhole, killing soldiers there.  The veteran has 
also provided details as to his unit and locations.  The RO 
has indicated that the veteran has not provided statements 
regarding his claimed stressors that are specific enough to 
be verified.  However, consistent with its duty to assist 
under 38 U.S.C.A. § 5107(a), the Board  requests below that 
the RO request details from the veteran that would facilitate 
an attempt to verify any stressors asserted by the veteran.  

The Board notes in this regard that a denial based on an 
unconfirmed stressor is "improper unless it has first been 
reviewed by the ESG or Marine Corps." M2101, Part VI, 
11.38f(4).  Absent evidence of a satisfactory attempt at 
stressor verification, the VA's duty in this case is 
unfulfilled and the case must be remanded.

Accordingly, the case is returned to the RO for the 
following:

1.  The RO should contact the veteran 
with notice of the purpose of this remand 
and afford him another opportunity to 
provide any additional specific 
information pertaining to alleged 
stressful events of service, particularly 
informing him of the probative value of 
any detailed information regarding dates, 
places, detailed descriptions of events, 
and/or identifying information concerning 
any other individuals involved in the 
events, including their names, ranks, 
units of assignment or any other 
identifying detail.  The veteran is 
specifically requested to attempt to 
provide further identifying information 
such as the name or unit of assignment of 
individuals he claims he witnessed dying 
or wounded, and the approximate dates 
such incidents occurred.  The veteran 
should also be advised that he is free to 
identify and/or submit other information 
in support of his claim.

2.  The RO should, in any case, send a 
report of claimed stressors; a copy of 
all statements pertaining to stressful 
events provided by the veteran in support 
of his claim; a copy of this remand and 
all associated documents to the U.S. 
Armed Services Center for Research of 
Unit Records (USASCRUR), located at 7798 
Cissna Road, Suite 101, Springfield, 
Virginia 22150.  The USASCRUR should be 
requested to provide any information 
which might corroborate each of the 
veteran's alleged stressors.  
Specifically, the RO should inform the 
USASCRUR that the veteran was stationed 
with HSB, 4th Battalion, 42nd Artillery, 
4th Division, and with Battery C, 4th 
Battalion, 42nd Artillery, 4th Division, 
of USARPAC; and was in Vietnam from 
September 1968 to February 1969.  The RO 
should request verification of any 
reported stressors including details 
provided by the veteran concerning an 
incident in which the veteran was doing 
perimeter guard duty when an artillery 
shell struck next to him in a foxhole, 
killing soldiers there.  

In particular, the RO should obtain any 
available Operations Report-Lessons 
Learned (OR-LL), and casualty reports for 
the veteran's unit for the approximate 
period September 1968 to February 1969, 
during which time the veteran was 
stationed in Vietnam.

A response, negative or positive, should 
be associated with the claims file.  The 
RO should conduct follow-up requests with 
other agencies as indicated by the 
USASCRUR.

3.  Following the above, the RO MUST make 
a specific determination with respect to 
whether the veteran was involved in 
combat and, with respect to each stressor 
reported by the veteran if there is 
sufficient evidence to support his 
contention that he was exposed to such 
stressor in service.  All credibility 
issues related to this matter should be 
addressed at that time.

4.  If and only if any stressor is 
determined to be verified during the 
course of this remand, the veteran should 
then be afforded a VA examination by a 
board-certified psychiatrist.  The 
examination should include all 
appropriate tests and evaluations, 
including psychological testing with PTSD 
subscales.  The RO must specify for the 
psychiatrist the stressor(s) that it has 
determined are corroborated by the 
evidence of record and instruct the 
examiner that only those events may be 
considered for the purpose of determining 
whether exposure to a stressor in service 
has resulted in current psychiatric 
symptoms, and whether the diagnostic 
criteria to support a diagnosis of PTSD 
have been satisfied.  The examiner should 
utilize the fourth edition of the 
American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV), in arriving at 
diagnoses; and in doing so, enumerate the 
specific diagnostic criteria satisfied 
and the specific findings meeting the 
criteria for any disorder found.  If PTSD 
is diagnosed, the examiner must identify 
the stressors supporting the diagnosis 
and the evidence documenting the 
stressors.  The examiner should also 
address any conflicting diagnoses of 
record and reconcile the varying 
diagnostic opinions.  The claims folder 
and a separate copy of this remand must 
be made available for review by the 
examiner prior to the examination.

5.  After the above-requested development 
has been completed, to the extent 
possible, the RO should review the record 
and ensure that all requested development 
has been complied with to the extent 
possible; and ensure that the record is 
adequate for appellate review.  Any 
corrective action should be taken.  The 
RO is advised that the Board is obligated 
by law to ensure that the RO complies 
with its directives.  See Stegall v. 
West, 11 Vet. App. 489 (1998).  
Thereafter, the RO should re- adjudicate 
the veteran's claim.  If the decision 
remains adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
and be afforded the applicable time 
period in which to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's ADJUDICATION PROCEDURE 
MANUAL, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
ROBERT E. SULLIVAN
	Member, Board of Veterans' Appeals


 

